 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF BALIFORNIA

BY.

 

DEPUTY CLERK
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00128-BAM
Plaintiff,
ORDER UNSEALING WRITS OF HABEAS
Vv. CORPUS

SALVADOR CASTRO, JR., et al.,
Defendants.

The United States having applied to this Court for writs of habeas corpus in the above-captioned
proceedings and having applied for the applications and writs of habeas corpus to remain under seal in
order to prevent the destruction of evidence and flight of the targets of the investigation, and the arrest
warrant now having been executed and the need for sealing has ceased;

IT IS ORDERED that the applications and writs of habeas corpus filed in the above-entitled

matter shall be unsealed.

Dated: sunel $2019 A hide

 

 

HONORABLE BARBARA JMC AULIFFE
U.S. MAGISTRATE JUDGE” * .

Order Unsealing Writs of Habeas Corpus

 

 
